Exhibit 10.1

AMENDED AND RESTATED

2006 EVERCORE PARTNERS INC.

STOCK INCENTIVE PLAN

 

1. Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees, directors or other persons of outstanding ability
to provide services to the Company or its Affiliates and to motivate such
persons to exert their best efforts on behalf of the Company and its Affiliates
by providing incentives through the granting of Awards. The Company expects that
it will benefit from the added interest which such persons will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.

 

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

  (a) Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

  (b) Affiliate: “Affiliate” means, with respect to a specified Person, any
other Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such specified
Person.

 

  (c) Award: An Option, Stock Appreciation Right or Other Stock-Based Award
granted pursuant to the Plan.

 

  (d) Beneficial Owner: A “beneficial owner”, as such term is defined in Rule
13d-3 under the Act (or any successor rule thereto).

 

  (e) Board: The Board of Directors of the Company.

 

  (f) Change in Control: The occurrence of any of the following: (1) the sale,
lease, transfer, conveyance or other disposition in one or a series of related
transactions, of all or substantially all of the assets of the General Partner
or the Partnership to any Person if any Person or affiliated group of Persons
(other than the General Partner, a Founding Limited Partner or any of their
respective Affiliates) will be, immediately following the consummation of such
transaction or transactions, the beneficial owner, directly or indirectly, of
more than 50% of the then outstanding securities or voting securities of such
Person; (2) the dissolution of the General Partner or the Partnership (other
than by way of merger, consolidation or a reorganization transaction); (3) the
consummation of any transaction (including, without limitation, any merger,
consolidation or a reorganization transaction) the result of which is that any
Person or affiliated group of Persons (other than the General Partner, a
Founding Limited Partner or any of their respective Affiliates) becomes the
beneficial owner, directly or indirectly, of more than 50% of the then
outstanding Partnership Units and/or more than 50% of the voting power of the
General Partner’s voting securities; or (4) the consummation of any transaction
subject to Rule 13e-3 under the Exchange Act.

 

  (g) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

  (h) Committee: The Compensation Committee of the Board.



--------------------------------------------------------------------------------

  (i) Company: Evercore Partners Inc., a Delaware corporation.

 

  (j) Control: (including the terms “Controlled by” and “under common Control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

 

  (k) Disability: Inability of a Participant to perform in all material respects
his duties and responsibilities to the Company, or any Subsidiary of the
Company, by reason of a physical or mental disability or infirmity which
inability is reasonably expected to be permanent and has continued (i) for a
period of six consecutive months or (ii) such shorter period as the Committee
may reasonably determine in good faith. The Disability determination shall be in
the sole discretion of the Committee and a Participant (or his representative)
shall furnish the Committee with medical evidence documenting the Participant’s
disability or infirmity which is satisfactory to the Committee.

 

  (l) Effective Date: The date this plan is duly approved by the stockholders of
the Company.

 

  (m) Employment: The term “Employment” as used herein shall be deemed to refer
to (i) a Participant’s employment, if the Participant is an employee of the
Company or any of its Affiliates, or (ii) a Participant’s services, if the
Participant is engaged in the performance of services for the Company or its
Affiliates as a non-employee member of the Board or in any other bona fide
capacity.

 

  (n) Fair Market Value: On a given date, (i) if there should be a public market
for the Shares on such date, the arithmetic mean of the high and low prices of
the Shares as reported on such date on the Composite Tape of the principal
national securities exchange on which such Shares are listed or admitted to
trading, or, if the Shares are not listed or admitted on any national securities
exchange, the arithmetic mean of the per Share closing bid price and per Share
closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted) (the “NASDAQ”), or, if no sale of Shares shall have
been reported on the Composite Tape of any national securities exchange or
quoted on the NASDAQ on such date, then the immediately preceding date on which
sales of the Shares have been so reported or quoted shall be used, and (ii) if
there should not be a public market for the Shares on such date, the Fair Market
Value shall be the value established by the Committee in good faith.

 

  (o) Founding Limited Partner: Each of Mr. Roger C. Altman, Mr. Austin M.
Beutner and Mr. Pedro Aspe.

 

  (p) General Partner: The Company or any successor general partner admitted to
the Partnership in accordance with the terms of the Partnership Agreement.

 

  (q) ISO: An Option that is also an incentive stock option granted pursuant to
Section 6(d) of the Plan.

 

  (r) LSAR: A limited stock appreciation right granted pursuant to Section 7(d)
of the Plan.

 

  (s) Other Stock-Based Awards: Awards granted pursuant to Section 8 of the
Plan.

 

  (t) Option: A stock option granted pursuant to Section 6 of the Plan.

 

  (u) Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6(a) of the Plan.

 

  (v)

Participant: Employees of the Company, its Subsidiaries and its Parent
Corporation (as defined in Section 424(e) of the Code (or any successor section
thereto)) will be eligible to receive Awards



--------------------------------------------------------------------------------

  hereunder. For this purpose, “employee” will have the same meaning as defined
in the Instructions to Form S-8, as in effect on April 22, 2013. Any such person
selected by the Committee to participate in this Plan will be known as a
Participant.

 

  (w) Partnership: Evercore LP, a Delaware limited partnership.

 

  (x) Partnership Agreement: The Second Amended and Restated Limited Partnership
Agreement of Evercore LP, dated as of July 27, 2009 and as amended from time to
time.

 

  (y) Performance-Based Awards: Certain Other Stock-Based Awards granted
pursuant to Section 8(b) of the Plan.

 

  (z) Person: “Person” means any individual, corporation, partnership, limited
partnership, limited liability company, limited company, joint venture, trust,
unincorporated or governmental organization or any agency or political
subdivision thereof).

 

  (aa) Plan: This Amended and Restated 2006 Evercore Partners Inc. Stock
Incentive Plan, as may be further amended from time to time.

 

  (bb) Restricted Stock: “Restricted Stock” means an award of Shares which are
subject to certain restrictions and to a risk of forfeiture.

 

  (cc) Shares: Shares of Class A common stock of the Company.

 

  (dd) Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.

 

  (ee) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

 

3. Shares Subject to the Plan

 

  (a) The total number of Shares which may be issued under the Plan is
25,000,000. The maximum number of Shares for which Performance-Based Awards
denominated in Shares, Options or Stock Appreciation Rights may be granted
during a calendar year to any Participant shall be 700,000. The maximum dollar
value payable with respect to Performance-Based Awards that are valued in cash
or with reference to property other than Shares and granted to any Participant
in any one calendar year is $10,000,000. The Shares may consist, in whole or in
part, of unissued Shares or treasury Shares.

 

  (b) If and to the extent an Option or Stock Appreciation Right expires,
terminates or is canceled or forfeited for any reason without having been
exercised in full, the Shares subject to that Award will again become available
for grant under the Plan. Similarly, if and to the extent any Other Stock-Based
Award is canceled, forfeited or terminated for any reason, the Shares subject to
that Award will again become available for grant under the Plan.

 

4. Administration; Interpretation

 

  (a)

Administration. The Plan shall be administered by the Committee, which shall
consist of at least two individuals who are intended to qualify as “Non-Employee
Directors” within the meaning of Rule 16b-3 under the Act (or any successor rule
thereto) and “outside directors” within the meaning of Section 162(m) of the
Code (or any successor section thereto). However, the Board may also delegate to
any committee of the Board, which committee may include one or more members of
the Board who are also officers of the Corporation, the authority to grant
Awards under the Plan to Participants who are neither Non-Employee Directors nor
“officers” of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934. Similarly, the Board may also delegate the authority to
grant



--------------------------------------------------------------------------------

  Awards under the Plan to a committee of one or more officers of the Company,
who need not be members of the Board, to the extent and in the manner permitted
by Section 157(c) of the Delaware General Corporation Law (or any successor
statute or rule). With respect to Awards granted by the above-described
delegates, references herein to the “Committee” will also be deemed to include
the delegate. Subject to Section 16, Awards may, in the discretion of the
Committee, be made under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by the Company or its Affiliates or a
company acquired by the Company or with which the Company combines. Subject to
Section 3(b), the number of Shares underlying such substitute awards shall be
counted against the aggregate number of Shares available for Awards under the
Plan.

 

  (b) Interpretation. The Committee is authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make any other determinations that it deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. Any decision of the Committee
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).

 

  (c) Terms of Awards. The Committee shall have the full power and authority to
establish the terms and conditions of any Award consistent with the provisions
of the Plan and to waive any such terms and conditions at any time (including,
without limitation, accelerating or waiving any vesting conditions).

 

  (d) Withholding Taxes. The Committee shall require payment of any amount it
may determine to be necessary to withhold for federal, state, local or other
taxes as a result of the exercise, grant or vesting of an Award. Unless the
Committee specifies otherwise, the Participant may elect to pay a portion or all
of such withholding taxes by (a) delivery in Shares or (b) having Shares with a
Fair Market Value equal to the minimum amount of such withholding taxes withheld
by the Company from any Shares that would have otherwise been received by the
Participant.

 

5. Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

6. Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
non-qualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine:

 

  (a) Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted.

 

  (b) Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted.

 

  (c)

Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the



--------------------------------------------------------------------------------

  Company pursuant to clauses (i), (ii), (iii) or (iv) in the following
sentence. The purchase price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Participant (i) in cash or its equivalent (e.g., by check), (ii) to the
extent permitted by the Committee, in Shares having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for no less than six months (or such
other period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares, or (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such Sale equal to the aggregate Option Price
for the Shares being purchased. No Participant shall have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

 

  (d) ISOs. The Committee may grant Options under the Plan that are intended to
be ISOs. ISOs may be granted with respect to all the shares reserved for
issuance under this Plan. Such ISOs shall comply with the requirements of
Section 422 of the Code (or any successor section thereto). No ISO may be
granted to any Participant who at the time of such grant, owns more than ten
percent of the total combined voting power of all classes of stock of the
Company or of any Subsidiary, unless (i) the Option Price for such ISO is at
least 110% of the Fair Market Value of a Share on the date the ISO is granted
and (ii) the date on which such ISO terminates is a date not later than the day
preceding the fifth anniversary of the date on which the ISO is granted. Any
Participant who disposes of Shares acquired upon the exercise of an ISO either
(i) within two years after the date of grant of such ISO or (ii) within one year
after the transfer of such Shares to the Participant, shall notify the Company
of such disposition and of the amount realized upon such disposition. All
Options granted under the Plan are intended to be nonqualified stock options,
unless the applicable Award agreement expressly states that the Option is
intended to be an ISO. If an Option is intended to be an ISO, and if for any
reason such Option (or portion thereof) shall not qualify as an ISO, then, to
the extent of such nonqualification, such Option (or portion thereof) shall be
regarded as a nonqualified stock option granted under the Plan; provided that
such Option (or potion thereof) otherwise complies with the Plan’s requirements
relating to nonqualified stock options. In no event shall any member of the
Committee, the Company or any of its Affiliates (or their respective employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of an Option to qualify for any reason as an ISO.

 

  (e) Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment and
shall withhold such number of Shares from the Shares otherwise issuable upon the
exercise of the Option.

 

7. Terms and Conditions of Stock Appreciation Rights

 

  (a) Grants. The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).



--------------------------------------------------------------------------------

  (b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee but in no event shall such amount be less
than the greater of (i) the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted or, in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the Option Price of
the related Option and (ii) the minimum amount permitted by applicable laws,
rules, by-laws or policies of regulatory authorities or stock exchanges. Each
Stock Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the exercise price per
Share of the Stock Appreciation Right, times (ii) the number of Shares covered
by the Stock Appreciation Right. Each Stock Appreciation Right granted in
conjunction with an Option, or a portion thereof, shall entitle a Participant to
surrender to the Company the unexercised Option, or any portion thereof, and to
receive from the Company in exchange therefore an amount equal to (i) the excess
of (A) the Fair Market Value on the exercise date over (B) the Option Price per
Share, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. The date a notice of exercise is received by the
Company shall be the exercise date. Payment shall be made in Shares or in cash,
or partly in Shares and partly in cash (any such Shares valued at such Fair
Market Value), all as shall be determined by the Committee. Stock Appreciation
Rights may be exercised from time to time upon actual receipt by the Company of
written notice of exercise stating the number of Shares with respect to which
the Stock Appreciation Right is being exercised. No fractional Shares will be
issued in payment for Stock Appreciation Rights, but instead cash will be paid
for a fraction or, if the Committee should so determine, the number of Shares
will be rounded downward to the next whole Share.

 

  (c) Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit.

 

  (d) Limited Stock Appreciation Rights. The Committee may grant LSARs that are
exercisable upon the occurrence of specified contingent events. Such LSARs may
provide for a different method of determining appreciation, may specify that
payment will be made only in cash and may provide that any related Awards are
not exercisable while such LSARs are exercisable. Unless the context otherwise
requires, whenever the term “Stock Appreciation Right” is used in the Plan, such
term shall include LSARs.

 

8. Other Stock-Based Awards

 

  (a) Generally. The Committee, in its sole discretion, may grant or sell Awards
of Shares, Awards of Restricted Stock and Awards that are valued in whole or in
part by reference to, or are otherwise based on the Fair Market Value of, Shares
(“Other Stock-Based Awards”). Such Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Other Stock-Based Awards will be made, the number of Shares to be awarded under
(or otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares; and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).

 

  (b)

Performance-Based Awards. Notwithstanding anything to the contrary herein,
certain Other Stock-Based Awards granted under this Section 8 may be granted in
a manner intended to satisfy the requirements for treatment as “qualified
performance-based compensation” under Section 162(m) of



--------------------------------------------------------------------------------

  the Code (or any successor section thereto) (“Performance-Based Awards”). A
Participant’s Performance-Based Award shall be determined based on the
attainment of written performance goals approved by the Committee for a
performance period established by the Committee (i) while the outcome for that
performance period is substantially uncertain and (ii) no more than 90 days
after the commencement of the performance period to which the performance goal
relates or, if less, the number of days which is equal to 25 percent of the
relevant performance period. The performance goals, which must be objective,
shall be based upon one or more of the following criteria: (i) consolidated
earnings before or after taxes (including earnings before interest, taxes,
depreciation and amortization); (ii) net income; (iii) operating income;
(iv) earnings per Share; (v) book value per Share; (vi) return on stockholders’
equity; (vii) expense management; (viii) return on investment; (ix) improvements
in capital structure; (x) profitability of an identifiable business unit or
product; (xi) maintenance or improvement of profit margins; (xii) stock price;
(xiii) market share; (xiv) revenues or sales; (xv) costs; (xvi) cash flow;
(xvii) working capital and (xviii) return on assets. The foregoing criteria may
relate to the Company, one or more of its Subsidiaries or one or more of its
divisions or units, or any combination of the foregoing, and may be applied on
an absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine. In
addition, to the degree consistent with Section 162(m) of the Code (or any
successor section thereto), the performance goals may be calculated without
regard to extraordinary items. The Committee shall determine whether, with
respect to a performance period, the applicable performance goals have been met
with respect to a given Participant and, if they have, to so certify and
ascertain the amount of the applicable Performance-Based Award. No
Performance-Based Awards will be paid for such performance period until such
certification is made by the Committee. The amount of the Performance-Based
Award actually paid to a given Participant may be less than the amount
determined by the applicable performance goal formula, at the discretion of the
Committee. The amount of the Performance-Based Award determined by the Committee
for a performance period shall be paid to the Participant at such time as
determined by the Committee in its sole discretion after the end of such
performance period; provided, however, that a Participant may, if and to the
extent permitted by the Committee and consistent with the provisions of
Section 162(m) of the Code, elect to defer payment of a Performance-Based Award.

 

9. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

  (a) Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to stockholders of Shares or cash other than regular cash dividends
or any transaction similar to the foregoing, the Committee in its sole
discretion and without liability to any person shall make such substitution or
adjustment, if any, as it deems to be equitable, as to (i) the number or kind of
Shares or other securities issued or reserved for issuance pursuant to the Plan
or pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Performance-Based Awards denominated in Shares, Options or Stock Appreciation
Rights may be granted during a calendar year to any Participant, (iii) the
Option Price of any Option or exercise price of any Stock Appreciation Right
and/or (iv) any other affected terms of such Awards.

 

  (b)

Change in Control. In the event of a Change in Control after the Effective Date,
(i) if determined by the Committee in the applicable Award agreement or
otherwise, some or all outstanding Awards then held by Participants which are
unexercisable or otherwise unvested or subject to lapse restrictions shall
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (ii) the Committee may, but



--------------------------------------------------------------------------------

  shall not be obligated to, (A) cancel some or all Awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of
Options and Stock Appreciation Rights, may equal the excess, if any, of value of
the consideration to be paid in the Change in Control transaction to holders of
the same number of Shares subject to such Options or Stock Appreciation Rights
(or, if no consideration is paid in any such transaction, the Fair Market Value
of the Shares subject to such Options or Stock Appreciation Rights) over the
aggregate exercise price of such Options or Stock Appreciation Rights,
(B) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of some or all affected Awards
previously granted hereunder, as determined by the Committee in its sole
discretion and/or (C) provide that, for a period of at least 15 days prior to
the Change in Control, some or all Options and/or Stock Appreciation Rights
shall be exercisable as to all the Shares subject thereto and that, upon the
occurrence of the Change in Control, such Options and/or Stock Appreciation
Rights shall terminate and be of no further force and effect.

 

10. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Subsidiary to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Subsidiary’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

 

11. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and each
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

12. Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.

 

13. Amendments or Termination

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, (a) without the approval of the stockholders
of the Company, if such action would (except as is provided in Section 9 of the
Plan), increase the total number of Shares reserved for the purposes of the Plan
or change the maximum number of Shares for which Awards may be granted to any
Participant or (b) without the consent of a Participant, if such action would
diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable
laws.

 

14. International Participants

With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to conform such terms with the requirements of local law.



--------------------------------------------------------------------------------

15. Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws.

 

16. No Repricing

The repricing of Options or Stock Appreciation Rights shall not be permitted
without the approval of the stockholders of the Company. For this purpose, a
“repricing” means changing the terms of an Option or a Stock Appreciation Right
to lower its exercise price, any other action that is treated as a “repricing”
under generally accepted accounting principles or any other action that has the
same effect as the foregoing.

 

17. Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.